Case 1:18-cv-00010-JJM-LDA Document 92 Filed 02/02/21 Page 1 of 1 PageID #: 2418



                              A UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF RHODE ISLAND




Jane Doe                                                                              )
                                                                                      )
               Vs.                                                                    )                        C.A. 18-10-JJM
                                                                                      )
Rhode Island School of Design                                                         )

                                                                           JUDGMENT

[ ]     Jury Verdict. This action came before the Court for a trial by jury

[X ] Decision by the Court. This action came to trial or hearing before the Court. The issues have been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED:

Judgment is hereby entered for the Plaintiff against the Defendant pursuant to the
Findings of Fact and Conclusions of Law issued on February 2, 2021 by Chief Judge
John J. McConnell, Jr. following a bench trial awarding Plaintiff Two Million Five
Hundred Thousand Dollars as compensatory damages, plus interest and costs.

                                                                          Enter:


                                                                          /s/ Barbara Barletta
                                                                          Deputy Clerk

DATED:                February 2, 2021
